Citation Nr: 1233664	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-48 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right knee disorder, secondary to the service-connected left knee retropatellar pain syndrome. 



REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from October 1974 until June 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2010, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a left knee disorder and remanded the now reopened issue, as well as, the issues of entitlement to service connection for a right eye disorder and a right knee disorder for further development.  The Board notes that the right knee was remanded because it was inextricable intertwined with the remanded issue of entitlement to service connection for a left knee disorder. 

During the pendency of the appeal, a November 2010 RO rating decision granted the Veteran service connection for left knee retropatellar pain syndrome with an initial rating of 10 percent effective October 22, 2008, and service connection for right eye solar retinopathy with an initial noncompensable evaluation effective October 22, 2008.  Since the benefits of service connection for a left knee disorder and a right eye disorder have been fully granted, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2010.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks to establish service connection for right knee disability as secondary to service-connected left knee retropatellar pain syndrome.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for any additional impairment of earning capacity resulting from an already service-connected condition regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In a May 2010 letter from the Veteran's private examination by a physical therapist, it was opined that the Veteran's knee symptoms and limitations were related to service.  It was noted that the Veteran's range of motion for his right knee flexion was 90 degrees or 64 percent of normal range of motion.  The physical therapist described popping in the patellar region and symptoms of subpatellar pain and clicking in running, squatting, lifting, and standing; he stated that they were consistent with chondromalacia patella and likely from a fall followed by over exertion described in the original onset of symptoms some 30 plus years ago.  The Board notes that the Veteran's private physical therapist was ambiguous as to whether the entire analysis pertained to both knees. 

However, a VA examiner in January 2011 only found a physical abnormality of an audible pop on full right knee extension with all other physical findings being normal.  The examiner, overall, found insufficient evidence to warrant a diagnosis of a current right knee disability.  The examiner interpreted the May 2010 private examination report as not arriving at a right knee diagnosis.

At the present time, the private and VA examination reports contain conflicting findings as to whether the Veteran manifests a right knee disability and/or functional impairment of the right knee on use.  The January 2011 VA examiner was aware of the May 2010 examination report, but found insufficient findings to support the a chondromalacia diagnosis.  As stated above, the May 2010 private examination report is somewhat ambiguous as the specific findings attributable to the right knee. 

At this point, the Board finds that further development is warranted.  In this respect, the Board finds that all records associated with the Veteran's May 2010 Functional Capacity Evaluation by Mountain Land Rehabilitation should be associated with the claims folder as they might contain relevant findings pertaining as to how the examiner arrived at an apparent diagnosis of right knee chondromalacia patella.  See generally Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA should obtain missing private information which is relevant, factual, and objective).  Thereafter, the Veteran should be afforded additional VA examination based upon review of all relevant records.  Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (examination opinions should be based on all "procurable and assembled data").

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder relevant records of the Veteran's treatment for bilateral knee disability within the Salt Lake City VA Medical Care System since September 30, 2010 as well as any available evaluations and x-ray reports that may have been conducted in December 2008.

2.  Assist the Veteran in obtaining all records associated with his May 2010 Functional Capacity Evaluation by Mountain Land Rehabilitation.

3.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the current nature and etiology of the claimed right knee disability.  The claims folder contents must be made available to the examiner for review.  The examiner should be requested to answer the following questions:

	a) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran manifests any current disability of the right knee as a result of several falls in service and the types of military duties performed; OR

	b) whether it is at least as likely as not (probability of 50 percent or greater) that any current disability of the right knee is caused by service-connected left knee retropatellar syndrome; OR

	c) whether it is at least as likely as not (probability of 50 percent or greater) that any current disability of the right knee is aggravated by service-connected left knee retropatellar syndrome beyond the normal progress of the disorder; OR

	d) whether it is at least as likely as not (probability of 50 percent or greater) that the service-connected left knee retropatellar syndrome has caused any functional impairment of the right knee (e.g., painful motion on use, limitation of motion, etc.) regardless of whether a separate disease entity can be diagnosed.

In providing this opinion, the examiner should consider the following:
* the significance of all data and findings from the May 2010 Functional Capacity Evaluation by Mountain Land Rehabilitation as it pertains to establishing a diagnosis of chondromalacia patella; 
* the May 2010 Mountain Land Rehabilitation opinion that the Veteran's right knee symptoms and limitations are related to service; and 
* the Veteran's report of additional functional limitations of the right knee caused by his service-connected left knee disability.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

